



SECOND AMENDMENT TO THE
SPIRIT AEROSYSTEMS HOLDINGS, INC.
2014 OMNIBUS INCENTIVE PLAN


THIS SECOND AMENDMENT (“Amendment”) to the Spirit AeroSystems Holdings, Inc.
2014 Omnibus Incentive Plan (the “Plan”) is made by Spirit AeroSystems Holdings,
Inc. (the “Company”) as of the date set forth at the end of this Amendment.
WHEREAS, the Company sponsors and maintains the Plan, which was previously
amended on January 25, 2017; and
WHEREAS, pursuant to Section 14.1 of the Plan, the Board of Directors of the
Company (the “Board”) has reserved the right to amend the Plan; and
WHEREAS, the Board deems it desirable to amend the Plan on the terms and
conditions set forth in this Amendment; and
WHEREAS, the Board has determined that the nature of the amendments made to the
Plan pursuant to this Amendment are such that stockholder approval of this
Amendment is not required.
NOW, THEREFORE, the Plan is hereby amended as follows:
1.Method of Exercise and Form of Payment. Effective for the exercise of an
Option made on or after the date of adoption of this Amendment, Section 6.4 of
the Plan is amended in its entirety to read as follows:
6.4 Method of Exercise and Form of Payment. No Shares will be delivered pursuant
to any exercise of an Option until payment in full of the Exercise Price
therefor is received by the Company and the Participant has paid to the Company
an amount equal to any Federal, state, local, and non-U.S. income and employment
taxes required to be withheld. Options which have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
(or telephonic instructions to the extent provided by the Committee) in
accordance with the terms of the Option accompanied by payment of the Exercise
Price. The Exercise Price will be payable (i) in cash, check, cash equivalent,
and/or Shares valued at the Fair Market Value at the time the Option is
exercised (including, pursuant to procedures approved by the Committee, by means
of attestation of ownership of a sufficient number of Shares in lieu of actual
delivery of such Shares to the Company), so long as such Shares are not subject
to any pledge or other security interest; (ii) if there is a public market for
the Shares at such time, by means of a broker-assisted “cashless exercise”
pursuant to which the Company is delivered (including telephonically to the
extent permitted by the Committee) a copy of irrevocable instructions to a
stockbroker to sell the Shares otherwise deliverable upon the exercise of the
Option and to deliver promptly to the Company an amount equal to the Exercise
Price; or (iii) by such other method as the Committee may permit in its sole
discretion, including without limitation: (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price, or (B) a “net
exercise” procedure effected by withholding the minimum number of Shares
otherwise deliverable in respect of an Option that are needed to pay the
Exercise Price and the amount of required withholding taxes determined in
accordance with Section 15.3. Any fractional Shares will be settled in cash.
2.Payment. Effective for the exercise of a SAR made on or after the date of
adoption of this Amendment, Section 7.5 of the Plan is amended in its entirety
to read as follows




--------------------------------------------------------------------------------





7.5 Payment. Upon the exercise of a SAR, the Company will pay to the Participant
an amount equal to the number of Shares subject to the SAR that are being
exercised multiplied by the excess, if any, of the Fair Market Value of one
Share of Common Stock on the exercise date over the Strike Price, less an amount
equal to the Federal, state, local, and non-U.S. statutory income and employment
taxes withholding liability determined in accordance with Section 15.3. The
Company will pay such amount in cash, in Shares valued at Fair Market Value, or
any combination thereof, as determined by the Committee. Any fractional Shares
will be settled in cash.
3.Tax Withholding. Effective for any withholding made on or after the date of
adoption of this Amendment, Section 15.3 of the Plan is amended in its entirety
to read as follows:
15.3 Tax Withholding. A Participant will be required to pay to the Company or
any Affiliate, and the Company or any Affiliate will have the right and is
hereby authorized to withhold, from any cash, Shares, other securities or other
property deliverable under any Award or from any compensation or other amounts
owing to a Participant, the amount (in cash, Common Stock, other securities, or
other property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes. Without limiting the generality of the foregoing, the Committee may, in
its sole discretion, permit or require a Participant to satisfy, in whole or in
part, the foregoing withholding liability by any of the following methods (or
any combination of the following methods): (A) delivering Shares (which are not
subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability; (B) having the
Company withhold from the number of Shares otherwise issuable or deliverable
pursuant to the exercise or settlement of the Award a number of Shares with a
Fair Market Value equal to such withholding liability, except that with respect
to Shares withheld pursuant to this clause (B), (i) the amount of Shares
withheld may not exceed the minimum required statutory withholding liability
unless the Participant elects to have an amount of Shares withheld equal to the
maximum individual tax rate for the Participant in the applicable jurisdiction,
(ii) in no event shall the Participant be permitted to elect to have an amount
withheld in the form of Shares less than the minimum required statutory
withholding liability for the Participant in the applicable jurisdiction, and
(iii) in no event shall the Participant be permitted to elect to have an amount
withheld in the form of Shares that exceeds the maximum individual tax rate for
the Participant in the applicable jurisdiction; (C) requiring the Participant,
as a condition precedent to transfer or release of the Shares, to make a payment
to the Employer in an amount equal to the amount of the withholdings or
reductions; or (D) such other method or combination of methods as the Committee
deems appropriate, in its sole discretion. The Committee will have the right, in
its sole discretion, to require, as a condition precedent to the transfer or
release of any Shares awarded under this Plan, that the transferee execute a
power of attorney or such other agreement or document as the Committee deems
necessary or appropriate to facilitate, directly or indirectly, the withholding
of taxes with respect to an Award under this Plan.
4.Remaining Provisions. The remaining provisions of the Plan will continue in
full force and effect unless and until further modified or amended in accordance
with the terms of the Plan.


5.Capitalized Terms. Capitalized terms used in this Amendment that are not
specifically defined in this Amendment will have the meanings set forth in the
Plan.


-2-

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by an
authorized individual on the date set forth below.
SPIRIT AEROSYSTEMS HOLDINGS, INC.
By:    /s/ Samantha J. Marnick            Date:    October 23, 2019
Name:    Samantha J. Marnick
Title:    Executive Vice President, CAO & Strategy






-3-